Citation Nr: 1426703	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for soft tissue sarcoma.

3.  Entitlement to service connection for chronic lymphocytic leukemia.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for arthritis of the shoulders.

6.  Entitlement to service connection for a heart disorder, to include chest pain and numbness.  

7.  Entitlement to service connection for erectile dysfunction.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for skin rash.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chloracne, sores, and lesions.

10.  Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus.

11.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

12.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

13.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU), prior to December 23, 2013.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1969 to February 1972, with service in Vietnam from December 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in August 2013.  A transcript of his hearing has been associated with the claims file.

The Board notes that the Virtual VA (VVA) electronic file contains a March 2014 rating decision which granted service connection for lung cancer and assigned a 100 percent evaluation, effective December 23, 2013.  This rating decision also granted special monthly compensation based on the Veteran's housebound status.  The Veteran's current appeal includes a claim of entitlement to a TDIU; however, as a schedular 100 percent evaluation applies from December 2013, the question of a TDIU from that date is moot.  Thus, the Board has recharacterized the issue to reflect consideration of a TDIU prior to that date.

The issues of entitlement to service connection for a heart disorder, erectile dysfunction, and a TDIU prior to December 23, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no current diagnosis of diabetes mellitus.

2.  There is no current diagnosis of soft tissue sarcoma.

3.  There is no current evidence of chronic lymphocytic leukemia.

4.  Sleep apnea was not manifest in service and is unrelated to service.

5.  A bilateral shoulder disability was not manifest in service and is unrelated to service; arthritis of the shoulders was not manifest within one year of service.

6.  In a June 2006 rating decision, the RO denied service connection for a skin rash; in November 2008, the RO declined to reopen the Veteran's claim of entitlement to service connection for a skin rash; the Veteran did not appeal either of these decisions.

7.  The evidence received since the November 2008 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for skin rash, and does not raise a reasonable possibility of so substantiating the claim.

8.  In a November 2008 rating decision, the RO denied service connection for chloracne, sores, and lesions; the Veteran did not appeal.

9.  The evidence received since the November 2008 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for chloracne, sores, and lesions, and does not raise a reasonable possibility of so substantiating the claim.

10.  The veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

11.  Bilateral hearing loss disability is manifested, at worst, by Level I hearing loss in the right ear and Level II hearing loss in the left ear.

12.  PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas due to such symptoms as depression, anxiety, irritability, isolation, sleep disturbance, memory problems, and impaired insight and judgment.

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  Soft tissue sarcoma was not incurred or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  Chronic lymphocytic leukemia was not incurred or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  Sleep apnea was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A bilateral shoulder disability was not incurred or aggravated by service, and arthritis of the shoulders may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

6.  The June 2006 and November 2008 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

7.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a skin rash, chloracne, sores and lesions.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  The claim for a higher disability rating for tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2003), Diagnostic Code 6260 (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

9.  The criteria for an initial compensable evaluation for bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2013).

10.  The criteria for a rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A November 2009 letter discussed the evidence necessary to support a claim of entitlement to service connection, to include on a presumptive basis.  The Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

A letter dated in March 2010 informed the Veteran that his claims for skin rash, chloracne, and sores and lesions had been previously denied, and that new and material evidence was necessary to reopen these claims.  He was advised of the bases for the previous denials and instructed that any evidence he submitted must be new and relate to the bases for the previous denials.

Subsequent letters advised the Veteran of the status of his claims.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to the claim for a higher evaluation for tinnitus, the Board observes that VA is not required to provide notice under 38 U.S.C.A. § 5103(a) of the information and evidence necessary to substantiate a claim for a higher evaluation for bilateral service-connected tinnitus because there is no information or evidence that could substantiate the claim, as entitlement to separate ratings is barred by current diagnostic code 6260 and by the previous versions of diagnostic code 6260.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Similarly, there is no additional duty to assist the claimant concerning this claim.  VA is not required to assist a claimant in developing evidence to substantiate a claim under 38 U.S.C.A § 5103A where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).

The Board notes that this is a case in which the Veteran is challenging the initial evaluations assigned following the grant of service connection for bilateral hearing loss and PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, VA treatment records have been obtained and associated with the record.  Records from the Social Security Administration have also been obtained.  VA examinations for the Veteran's PTSD, hearing loss, and diabetes claims have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claims of entitlement to service connection for soft tissue sarcoma, chronic lymphocytic leukemia, sleep apnea, or a bilateral shoulder disability.  However, the Board finds that VA examinations are not necessary in order to render decisions in these claims.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The  Board finds that there is no evidence that these claimed disabilities might be related to service.  The objective evidence of record does not include information as to any complaint, abnormal finding or diagnosis during service, or any potential relationship to service.  Accordingly, VA examinations are not warranted.

The Board also notes that the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the undersigned advised the Veteran and his representative as to the evidence necessary to substantiate the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Service Connection Claims

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss), psychosis, and arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Diabetes Mellitus, Soft Tissue Sarcoma, and 
      Chronic Lymphocytic Leukemia

Presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002).  In this case the records indicate Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of diabetes, soft tissue sarcoma, or leukemia.  On separation examination in February 1972, urinalysis was negative for sugar.  The Veteran's skin was normal.  He indicated that he was in good health, and there were no comments made in the summary of defects and diagnoses.  The Veteran was deemed qualified for separation.

The Veteran was seen at a VA facility for an initial physical in November 2003.  He reported that he had experienced redness and swelling of his left lower leg for three months.  He noted that his initial symptom was dry skin, and that he scratched it to the point that sores formed.  The diagnosis was cellulitis.  

On follow-up in May 2004, examination of the skin revealed no abnormal lesions.  The skin on the left lower leg was dry.  The examiner indicated that the cellulitis appeared to be completely healed.  

In September 2005, a bacterial skin infection and recurrent rash of the left ankle were diagnosed.  

In March 2006, the Veteran was noted to be having an exacerbation of a chronic generalized pruritic rash.  The impression was eczema versus lichen planus.  

In June 2006, punch biopsies were taken.  In September 2006 the dermatologist noted that biopsy was consistent with spongiotic dermatitis with eosinophils, most consistent with allergic contact dermatitis.  Stasis dermatitis was noted in October 2006, along with allergic contact dermatitis.  

On VA Agent Orange registry examination in May 2010, the impression included psoriasis.  

A July 2010 VA problem list includes psoriasis, rash and other nonspecific skin eruption, and impaired fasting glucose.  

A May 2011 SSA decision indicates that the Veteran's impairments included diabetes mellitus; however, the administrative law judge cited to no medical evidence supportive of a diagnosis of this disease.  

On VA diabetes mellitus examination in April 2013, the Veteran's history was reviewed.  The examiner concluded that there was no objective evidence of type II diabetes mellitus.  He noted that the Veteran did not meet the criteria for the diagnosis.  He indicated that the Veteran had impaired fasting glucose that was controlled with Metformin.  He noted that such was not the same as diabetes mellitus.  

During his August 2013 hearing, the Veteran provided testimony regarding various skin ailments for which he received treatment through VA.  He stated that he was prescribed medication for diabetes.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed diabetes mellitus, soft tissue sarcoma, or leukemia.  In this regard, while the record suggests a diagnosis of diabetes, the April 2013 VA examiner has stated that the Veteran does not meet the criteria for a diagnosis of diabetes mellitus.  He reached this conclusion after considering the record, to include evidence showing treatment for impaired fasting glucose.  Moreover, there is no diagnosis of soft tissue sarcoma or leukemia.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has diagnoses of diabetes mellitus, soft tissue sarcoma, and leukemia that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).    He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, soft tissue sarcoma, and leukemia, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Sleep Apnea

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of sleep apnea.  On separation examination in February 1972, the Veteran's respiratory system was normal, as were  his mouth and throat.

VA treatment records reflect that a diagnosis of obstructive sleep apnea was first recorded in March 2010.  

At his August 2013 hearing, the Veteran testified regarding his symptoms and his use of a CPAP machine.  He did not describe in-service symptoms suggestive of sleep apnea.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed sleep apnea.  While the post-service records include a diagnosis of sleep apnea, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident therein.  Notably, a diagnosis of sleep apnea does not appear in the medical record until 2010, many years following the Veteran's separation from service.    

To the extent that the Veteran asserts that he has sleep apnea that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any currently diagnosed sleep apnea because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Moreover, the Board notes that although the Veteran has been advised of the evidence necessary to support this claim, he has neither submitted nor identified evidence suggestive of sleep apnea during service or in the years following service.  Also absent from the record is evidence of a nexus between the currently diagnosed sleep apnea and service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis of sleep apnea, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 

	Shoulders

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's shoulders.  On separation examination in February 1972, the Veteran's upper extremities were normal.  He was deemed qualified for separation.  

Joint pain involving the shoulder region is reflected in a VA problem list; the record indicates that the issue was entered in February 2010.  

VA treatment records reflect that the Veteran complained of pain in multiple joints in April 2010.  An April 2010 VA rheumatology consultation note indicates the Veteran's complaint of inability to throw a ball or raise his shoulder.  He indicated that he had undergone injections of both shoulders in March 2010.  The impression was seropositive, ANA negative, rheumatoid arthritis and psoriasis, consider psoriatic arthritis.  

The report of an August 2010 VA examination indicates a diagnosis of rheumatoid arthritis.  

At his August 2013 hearing, the Veteran testified that he had severe shoulder pain, and that he did not believe that he had a family history of joint pain.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for a shoulder disability, to include arthritis.  While the post-service records indicate complaints referable to the Veteran's shoulders, the most competent and probative evidence of record does not etiologically link any such complaint or related diagnosis to service or any incident therein.  Notably, a diagnosis referable to the Veteran's shoulders does not appear in the medical record until 2010, many years following separation from service.    

To the extent that the Veteran asserts that he has a shoulder disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any currently diagnosed shoulder disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Moreover, the Board notes that although the Veteran has been advised of the evidence necessary to support this claim, he has neither submitted nor identified evidence suggestive of a shoulder injury or disability during service or a chronic disability in the years following service.  Also absent from the record is evidence of a nexus between the currently shoulder complaints and service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects complaints referable to the Veteran's shoulders, the preponderance of the evidence is against finding that any related diagnosis is due to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection for skin rash was denied in a June 2006 rating decision.  The RO determined that service connection on a direct basis was not warranted because, although the Veteran was treated for acne vulgaris and tinea pedis during service, his skin was normal on separation, and a chronic skin condition was not shown to have begun in service.  It also noted that skin rash was not a condition that was presumed to be caused by herbicide exposure, and no evidence indicating that the Veteran had a skin rash as the result of herbicide exposure.

In November 2008, the RO declined to reopen the Veteran's claim for skin rash.  It noted that while there was current evidence of treatment for rash and dermatitis, the evidence failed to show that a skin rash was incurred in or caused by service.  The November 2008 rating decision also denied service connection for chloracne, sores, and lesions.  The RO noted that the service separation examination showed normal skin, that there was no evidence that the claimed condition occurred in service, and that there was no evidence of chloracne, sores, or lesions.  

The record at the time of the November 2008 rating decision included the Veteran's service treatment records.  They reflect that the Veteran was treated for acne vulgaris and tinea pedis during service.  The February 1972 separation examination report indicates normal skin.  

The record also included the Veteran's statements.  In his April 2006 claim for skin rash, he indicated that the disability began in 2002.  In his June 2008 claim, he did not specify a date of onset of chloracne, skin rash, or sores/lesions.

Also of record at the time of the November 2008 rating decision were VA treatment records.  The Veteran was seen at a VA facility for an initial physical in November 2003.  He reported that he had experienced redness and swelling of his left lower leg for three months.  He noted that his initial symptom was dry skin, and that he scratched it to the point that sores formed.  The diagnosis was cellulitis.  On follow-up in May 2004, examination of the skin revealed no abnormal lesions.  The skin on the left lower leg was dry.  The examiner indicated that the cellulitis appeared to be completely healed.  

In July 2004, the Veteran reported a rash of approximately one year's duration.  Examination revealed dryness, scaliness, and excoriation marks on the lower extremities, left greater than right.  He was instructed to avoid hot water when bathing, and to use mild, unscented soaps.  

In September 2005, a bacterial skin infection and recurrent rash of the left ankle were diagnosed.  

In March 2006, the Veteran was noted to be having an exacerbation of a chronic generalized pruritic rash.  He reported a 30 year history of generalized rash on his right arm, back, and right leg.  The examiner noted that the Veteran had pruritus, with lesions blistering and draining serous fluid.  The impression was eczema versus lichen planus.  

In June 2006, the Veteran presented at a VA emergency department complaining of an all-over body rash of four years' duration.  He stated that the symptoms had worsened in the previous two months, and had spread to his arms.  The impression was rash, possibly fungal.  The provider noted that the diffuse nature was worrisome for more a systemic condition.  The Veteran was seen by dermatology the following day.  He again reported a four year history of his rash symptoms.  The impression was eczematous dermatitis - contact versus atopic versus drug (less likely psoriasis).  Punch biopsies were taken.  In September 2006 the dermatologist noted that biopsy was consistent with spongiotic dermatitis with eosinophils, most consistent with allergic contact dermatitis.  

Stasis dermatitis was noted in October 2006, along with allergic contact dermatitis.  

Added to the record since the November 2008 rating decision are VA treatment records.  They reflect continuing treatment for the Veteran's skin complaints.  In November 2009, the Veteran reported sores on his legs since the 1980s.  He stated that he was exposed to Agent Orange, and that the sores would come and go.  

Also added to the record are the Veteran's statements and testimony.  During his August 2013 hearing, the Veteran testified with respect to his current symptoms and treatment.  

As discussed, service connection for skin rash was denied because there was no evidence of a chronic disability during service.  Since the November 2008 rating decision, no evidence demonstrating a chronic skin rash condition in service has been added to the record.  The Board thus finds that the defect existing at the time of the November 2008 rating decision has not been cured, and the claim of entitlement to service connection for skin rash may not be reopened.  

Service connection for chloracne, sores, and lesions was denied because there was no evidence of the claimed conditions, and because there was no indication of the claimed conditions during service.  Since the November 2008 rating decision, evidence of chloracne, sores, and lesions that are related to service has not been added to the record.  The Board therefore finds that the defect existing at the time of the November 2008 rating decision has not been cured, and the claim of entitlement to service connection for chloracne, sores, and lesions may not be reopened.


Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has concluded that the disabilities at issue have not significantly changed and that uniform evaluations are for application.

	
      
Tinnitus

The veteran has requested an increased evaluation for tinnitus, specifically a 10 percent evaluation for each ear. The RO denied the Veteran's request for a higher initial evaluation, and the Veteran appealed that decision to the Board.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for that disability.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher evaluation or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

	Bilateral Hearing Loss Disability

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2013).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the appellant did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  As such § 4.86 does not apply.

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear.  The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

On VA examination in December 2009, diagnostic testing resulted in the following puretone thresholds:





HERTZ




500
1000
2000
3000
4000
Average
Right
20
25
40
30
45
35
Left
25
30
45
45
60
45

Speech recognition scores were 94 percent for the right ear and 90 percent for the left.  

On VA examination in August 2010, the following puretone thresholds were elicited:




HERTZ




500
1000
2000
3000
4000
Average
Right
25
30
45
40
50
41
Left
30
35
55
60
65
54

Speech recognition scores were 92 percent for the right ear and 90 percent for the left.  

During VA examination in April 2013, diagnostic testing revealed the following puretone thresholds:





HERTZ




500
1000
2000
3000
4000
Average
Right
25
30
45
45
50
42
Left
25
40
55
60
65
55

Speech recognition scores were 92 percent for the right ear and 92 percent for the left.  

During his August 2013 hearing, the Veteran testified with respect to difficulty hearing the television or conversation.  

The Board observes that application of the regulation to the findings of the on the December 2009 and August 2010 audiometric evaluations results in a numeric designation of I for the right ear and II for the left.  Application of the regulation to the findings of the April 2013 audiometric evaluation results in a numeric designation of I for both ears.  A noncompensable evaluation is warranted when those values are applied to Table VI.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2013).  Accordingly, the Board concludes that the current noncompensable evaluation is appropriate.

	PTSD

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2013).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

VA treatment records indicate that the Veteran began to attend a PTSD education group in March 2010.  He was noted to be an active participant.

A July 2010 statement by a readjustment counselor at a Vet Center indicates that the Veteran had been participating in individual counseling since February 2010.  The author noted that the Veteran had a long history of depression, anxiety, panic attacks, poor sleep, nightmares, paranoia, hyper vigilance, social isolation, anger problems, and relationship problems.  She stated that the Veteran's PTSD symptoms had interfered with his relationships, his long history of finding and maintaining employment, and his ability to function within the community.  She characterized the Veteran's PTSD as severe.  

On VA examination in August 2010, the Veteran's history was reviewed.  He reported difficulty sleeping, frustration, worry about finances and his health, and daily depression.  The examiner noted that the reported symptoms occurred daily to weekly, and were reportedly of moderate severity.  The Veteran indicated that he had a poor relationship with his wife and two sisters, but that his relationships with his children were good.  He related that he coached football two days per week but noted that he often did not have the energy to perform strenuous activity.  He denied a history of suicide attempts.  On mental status examination, the Veteran was clean and appropriately dressed.  There was no remarkable psychomotor activity or speech.  The Veteran was noted to be cooperative, friendly, relaxed, and attentive.  He described his mood as frustrated; his affect was described as appropriate.  Attention and orientation were intact.  The Veteran's thought process and content were unremarkable.  With respect to judgment, the examiner noted that the Veteran understood the outcome of his behavior.  Regarding insight, the examiner noted that he understood that he had a problem.  There were no hallucinations reported, and no inappropriate behavior was noted.  The Veteran properly interpreted proverbs.  He denied obsessive or ritualistic behavior, as well as panic attacks, homicidal thoughts, suicidal thoughts, and episodes of violence.  The extent of impulse control was noted to be fair.  Memory was grossly intact.  Regarding employment, the Veteran reported that he had not worked for one or two years.  He related that he had a staph infection and had to take time off, and that when he told his employer that he needed additional time, they released him from employment.  The diagnoses were PTSD and adjustment disorder with mixed anxiety and depressed mood.  The examiner assigned a GAF score of 55.  He indicated that PTSD symptoms resulted in deficiencies in thinking, family relations, and mood, but not with judgment or work.  She determined that the Veteran appeared capable of sedentary employment that was flexibly scheduled with limited stress, responsibility, and interaction with staff and customers.

An additional VA examination was carried out in May 2012.  The Veteran's history was reviewed.  He reported that he had a poor relationship with his wife, but a good one with his adult children.  He stated that he had no friends and went fishing with his son-in-law.  He noted that he coached football and baseball, but that he sometimes raised his voice inappropriately.  He endorsed anger issues, impaired sleep, nightmares, low energy, depression, and increased startle response.  The diagnosis was PTSD, and a GAF score of 58 was assigned.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  She noted that the Veteran's symptoms included depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  She stated that, based on clinical interview and review of the records, she did not see any increase in mental health symptoms attributable to PTSD.  She indicated that any increase in symptoms reported in the previous four to five years appeared to be related to difficulty in managing medical problems, unemployment, financial strain, and marital discord.  

During his August 2013 hearing, the Veteran testified that his PTSD had rendered him unemployable.  He indicated that he was awarded SSA disability based on his PTSD.

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the period considered, the current 70 percent evaluation is appropriate for the Veteran's PTSD.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's reported symptoms include sleep disturbance, nightmares, worry, depression, anger management problems, low energy, and increased startle response.  He has been noted to experience difficulty in establishing and maintaining effective work and social relationships.  Impaired impulse control has also been noted.   He has denied suicide attempts.  Examiners have indicated that judgment and insight are good.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experiences deficiencies in most areas due to his PTSD symptoms.

The Board has also determined that the maximum rating of 100 percent is not warranted for any portion of the appellate period.  While the Board accepts that the Veteran's disability has significant effects on his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  There is no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of self-harm or harming others, or inability to maintain minimal personal hygiene.  While there has reportedly been an impact on the Veteran's social functioning, the record does not reflect the difficulty contemplated by the diagnostic criteria for the total rating.  In that regard, the Veteran has reported that he gets along with his children, that he spends time with a son-in-law, and that he coaches both football and baseball.  VA records show that he has been an active participant in group therapy, and the August 2010 VA examiner noted that the Veteran was cooperative and friendly.  The August 2010 examiner further indicated that the Veteran reported moderate symptoms.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total impairment.

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's disability for the entire period on appeal is appropriate.


Extraschedular Consideration

The Board has also considered whether the Veteran's tinnitus, bilateral hearing loss disability, or PTSD present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected tinnitus, bilateral hearing loss disability, or PTSD are inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's service-connected tinnitus and hearing loss disability with the established criteria demonstrates that the rating criteria reasonably contemplate the disability level and symptoms of these disabilities.  The symptoms as described by the Veteran are specifically contemplated with the rating criteria for the currently assigned evaluations.  Moreover, as noted above, the evaluation of hearing loss disability is determined by a mechanical application of the schedule to the numeric designations assigned following audiometric evaluations.  

A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, the Veteran's symptoms as described in detail above, to include depression, sleep disturbance, irritability, and difficulty with social relationships, are specifically contemplated by the rating criteria for the currently assigned 70 percent evaluation.  

Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Even still, the record does not show that the Veteran has required hospitalization, or has lost significant periods of work, due to his tinnitus, bilateral hearing loss, or PTSD.  In short, the evidence does not support the proposition that the Veteran's service connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).

CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for soft tissue sarcoma is denied.

Entitlement to service connection for chronic lymphocytic leukemia is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for arthritis of the shoulders is denied.

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for skin rash is denied.  

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for chloracne, lesions, and sores is denied.

Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.


REMAND

The Veteran seeks service connection for chest pain and numbness.  During his August 2013 hearing, his attorney indicated that he carried a diagnosis of heart disease, and the parties to the hearing agreed that the issue would be expanded and characterized as a heart disorder, to include chest pain and numbness.  During the hearing, the Veteran testified that he had been told by a private provider that a stent was necessary, but that he never returned to that provider.  The Board further observes that the May 2011 SSA decision indicated that the Veteran's impairments included coronary artery disease; however, the decision cites to no medical evidence showing such a diagnosis.  Moreover, the Veteran has recently been diagnosed and service-connected for lung cancer.  It is unclear whether his complaints of chest pain are related to that disease or to any currently present heart disease.  Because there is evidence suggesting a diagnosis of heart disease, the Board concludes that an examination is warranted to determine whether such a diagnosis is appropriate, and if so, whether any such diagnosis is related to service, to include herbicide exposure therein. 

The Veteran also seeks service connection for erectile dysfunction.  Notably, a problem list from the Biloxi VA Medical Center includes psychogenic impotence. 
Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Because the Veteran is service connected for a psychiatric disorder, the diagnosis of psychogenic impotence raises the question of whether this claimed disability is related to the service-connected psychiatric disorder.  An examination should be conducted.  

The Board notes that further development and adjudication of the Veteran's claims of entitlement to service connection may provide evidence in support of his claim for a TDIU prior to December 23, 2013.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources  , the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that additional development of record is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide an appropriate release to obtain medical information from all providers who have treated him for a heart disorder, and chest pain and numbness. 

If, after making reasonable efforts to obtain any outstanding records VA is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current disorder manifested by chest pain and numbness, to include any currently present heart disease.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disorders manifested by chest pain and numbness.  The examiner should specifically indicate whether a diagnosis of heart disease is appropriate, and if so, should specify whether ischemic heart disease is present.  

With respect to any diagnosis rendered, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disorder began in service or is related to any disease or injury in service, including exposure to herbicides.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's erectile dysfunction.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that erectile dysfunction began in service or is related to any disease or injury in service.  

The examiner should also provide an opinion as to whether the current erectile dysfunction was caused by any service-connected disability, to include PTSD, or aggravated (i.e., worsened) beyond the natural progress by any service-connected disability, to include PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's neurologic disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


